DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 17-20, in the reply filed on July 12, 2021 is acknowledged.
Claims 9-16 are withdrawn from consideration as being directed towards a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of cedar pulp fibers that have a length weighted average fiber length of at least 1.0 millimeters (mm) and an average hydrodynamic specific surface area of at least 4.5 square meters per gram.”  It is unclear how a length weighted average fiber length and an 
Claim 7 recites the limitation “[t]he nonwoven sheet of claim 7”.  It is unclear how a claim can depend upon itself. It is unclear what claim the claim is intended to depended upon.  If dependentup on claim 1, claim 19 would be a repeat claim.
Similarly, claim 8 the limitation “[t]he nonwoven sheet of claim 8”.  It is unclear how a claim can depend upon itself.  It is unclear what claim the claim is intended to depended upon. If dependent upon claim 1, claim 20 would be a repeat claim.
Claims 7 and 19 recites the limitation “length weight fines value.”  As with claim 1, the methodology of determining length weighted fiber length influences the value.  As the methodology has not been defined, it is unclear how this value is determined. 
Claims 2-6, 18, and 20 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2004-0022874 to Hyun in view of US Pub. No. 2006/0144541 to Nickel and US Pub. No. 2014/0057105 to Pande.
NOTE: English Machine Translation of KR 2004-0022874 is being used for prior art mapping.
Regarding claims 1, 3-8, and 17-20, Hyun teaches a spunlaced fabric (claims 8, 20) (nonwoven sheet) comprising paper fabric (plurality of cellulosic pulp fibers) and synthetic fibers, such as polyester, nylon, polypropylene, polyacrylonitrile, and rayon (plurality of synthetic polymeric fibers) (Hyun, abstract, p. 3).  Hyun teaches an embodiment wherein the paper fabric comprises 60% by weight Caribbean pulp soft, 20% by weight cedar pulp, and 20% by weight alacrose hardwood pulp (claim 3) (Id., p. 5).  Hyun teaches the fabric being used in wipe cleaners, garment gowns and covers (Id., p. 4, 6).
Hyun is silent with regards to the length weighted average fiber length and the average hydrodynamic specific surface area of the cedar pulp.  However, Nickle teaches softwood fibers, such as cedar, typically have an average length of about 1.5 mm to about 3 mm (Nickel, para 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the fabric of Hyun to have cedar pulp with a fiber length of about 1.5 mm to about 3 mm as conventionally known in the art for typical cedar pulp and Hyun not teaching any additional treatment or shortening of the pulp.
Regarding the average hydrodynamic specific surface area, as it is unclear how to calculate this parameter, it is unclear how to determine if the cedar pulp of Hyun meets this parameter.  In the event that the cedar pulp of Hyun does not have an average hydrodynamic specific surface within the claimed range, Pande teaches that hydrodynamic specific surface area is a good indicator of surface activity such that SEPF can be expected to have good binding and water retention properties (Pande, para 0025).  For the purpose of prior art application, Examiner is interpreting the average hydrodynamic specific surface of Pande to read on the claimed hydrodynamic specific surface.  Pande teaches the use of surface 
   It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fabric of Hyun, wherein the cedar pulp is surface enhanced pulp fiber such as to have an average hydrodynamic specific surface area as taught by Pande of at least 10 square meters per gram, motivated by the desire to use conventionally known pulp from softwood sources predictably suitable for use in paper products and to increase fiber bonding and improved strength as well as opacity.  A starting fiber length of about 1.5 mm to about 3 mm prior to fibrillation would result in a fiber length of at least 1.05 mm to at least 2.1 mm (claims 1, 4, 5, 17) based on the length being at least 70% of the starting fiber length as taught by Pande.  The upper limit would be 3 mm based on the highest average pulp fiber length with no loss in length from the fibrillation.  While the reference does not specifically teach the claimed range of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the length, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 7 and 19, the prior art combination teaches the SEPF having a length weighted fines value that is less than 22% when pulp fibers having a length of 0.20 mm or less are classified as fines (Pande, para 0006, 0003, 0019, 0028).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun in Nickel and Pande, as applied to claims 1, 3-8, and 17-20 above, further in view of USPN 6,468,391 to Sharyo.
NOTE: English Machine Translation of KR 2004-0022874 is being used for prior art mapping.
Regarding claim 2, the prior art combination teaches the fabric using paper fabric, such as Caribbean pulp soft fiber (Hyun, p. 3).  
The prior art combination does not specifically teach the use of northern bleached softwood kraft pulp fibers.
However, Sharyo teaches a sanitary paper used as for a wiper containing pulp, including softwood bleach kraft pulp (NBKP) (Sharyo, abstract, col. 1 lines 50-65, col. 2 lines 19-31).  Sharyo teaches a specific embodiment using a NBKP made from southern softwood mixture of pine (Caribbean and Monterey) (Id., col. 7 lines 18-23) and teaches another embodiment using NBKP made from a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2015/0144280 to Shannon teaches papermakers will select fiber furnish based in part on fiber length, aspect ratio and thickness of the fiber cell wall and teaches the need for softness being balanced by the need for durability and teaches durability decreases as the average fiber length is reduced and that simply reducing the pulp average fiber length can result in an undesirable tradeoff between product softness and product durability.  US Pub. No. 2010/0139877 to Black teaches a spunlaced PET/PP fabric with wood pulp of red cedar and fir.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789